Judgment was entered in the Supreme Court
Per Curiam.
No appeal is given in this case to this court, and consequently we have before us only the record proper, not the evidence.
We can, therefore, examine only the assignments of error touching the record, and not those relating to the evidence. It is very evident from the record this proceeding was under the 6th section of the Act of 20th April 1869, a law passed to regulate the practice in the commitment of insane persons to the hospital of the state. The act materially' modifies former laws on this subject. It is not confined to persons found guilty of offences, or those dangerous to themselves or to the community, or unsafe to be at large; but it extends to those whose welfare, or that of others, requires them to be restrained, or who manifestly stand in need of proper care and treatment: sects. 6th and 9th. These sections provide for the exercise of the powers conferred in the act by any court or law judge, and extend to the disposition of the person of the insane subject. In the former it is said : “ The judge shall issue his warrant for such disposition of the insane person as will secure the object of the measure.” The object is announced in the beginning of the section, viz.: “ Insane persons may be placed in' a hospital by order of any court or law judge, after the following course of proceeding, namely.” Then follows the mode of proceeding on the application of “ any respectable person.” The 9th section provides that “ if it should be made to appear to any law judge that a certain insane person is manifestly suffering from the want of proper care or treatment, he shall order such person to be placed in some hospital for the insane, at the expense of those legally bound to maintain such insane person,” &c. Thus the power to commit to the hospital, and to dispose of the case so as to provide for his maintenance there, by the proper parties, legally bound therefor, is clear, and being in general terms, carries a full power to direct the manner of proceeding, not otherwise provided for in the act. The court or judge may, therefore, proceed by citation or rule to show cause to bring in the proper parties for a hearing. Now, substantially, this has been done in the case before us, though by clerical errors the proceeding appears to be confused; yet not so much entangled that it may not be extricated by a judicious power of amendment.
Under the law the proceeding may be in any court, and therefore either in the Common Pleas or Quarter Sessions. The petition of the “ respectable person,” provided for in the 6th section, was directed to the Common Pleas, but the commission appointed under it, composed of a lawyer, a physician and another, directed their report to the Court of Quarter Sessions, and thenceforth the case proceeded therein, terminating in a commitment to the Western Pennsylvania Hospital, and finally in a rule on the Overseers of Buffalo township, Butler county, to show cause why the Quarter *70Sessions should not certify that township as the place of legal settlement of the insane person. It is evident that the judges considered themselves as acting in the Court of Quarter Sessions, and being the same -judges, and having the same powers, either in the Common Pleas or Quarter ' Sessions, their order to certify the case as it originally began in the Common Pleas into the Quarter Sessions, was but a formality, and produced no substantial change in the proceeding itself. It was done at the instance of the proper party, and was, therefore, but an amendment, made in pursuance of their sound discretion to produce uniformity in the proceeding before them. The Court of Quarter Sessions having, then, adequate power under the Act of 1869, to make a disposition of the case to secure the welfare of the insane person, and his proper treatment in a hospital, and to order the expense to be borne by those legally bound for his maintenance, no substantial error was committed. The law makes no provision as to the mode of proceedings by the commission or before it. We are bound to presume, therefore, that the court was satisfied when acting upon their report that everything essential had been properly done. Mere informalities and harmless errors must be disregarded.
Proceedings affirmed.